Exhibit 10.2

MYREXIS, INC.

305 Chipeta Way

Salt Lake City, UT 84108

August 8, 2012

MSMB Healthcare LP

MSMB Healthcare Investors LLC

MSMB Healthcare Management LLC

MSMB Capital Management LLC

330 Madison Avenue, 6th Floor

New York, NY 10017

Attn: Martin Shkreli

Dear Martin:

I am writing this letter on behalf of Myrexis, Inc. (“Myrexis” or “we”),
addressed to your attention for each and all of the above-named MSMB entities
(collectively, the “MSMB Parties”) to memorialize the agreed-upon basis for one
or more of the MSMB Parties and/or you possibly to acquire additional shares or
other securities in Myrexis. I am simultaneously sending a separate letter
addressed to you individually to complete the memorializing of such agreement.

As you know, we adopted a Tax Benefits Preservation Rights Plan on March 29,
2012 (the “Plan”), which we publicly announced the next day, to enable our Board
of Directors (the “Board”) to protect the use of our net operating losses and
certain other tax attributes under Section 382 of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder (together, “Section
382”). We and you agree that it is valuable to Myrexis and also to the MSMB
Parties and you for the Board to be able to manage the usability of such tax
attributes, while guarding against the MSMB Parties’ or your triggering highly
dilutive, and therefore adverse, provisions of the Plan. We and the MSMB Parties
and you also hereby agree that it is important to be clear about the voting
commitment the MSMB Parties and you are making to induce us to enter into this
letter agreement.

Our agreement with the MSMB Parties, and with you individually in the
above-mentioned separate letter agreement, is as follows:

 

  •  

The Myrexis shares and any other Myrexis securities constituting “stock” (as
defined under Section 382) owned by all of the MSMB Parties and you in the
aggregate, including any securities or rights or interests in securities the
ownership or holding of which by any other person or entity would be aggregated
with any securities of Myrexis owned by you, must at all times from now through
the completion of the 2013 annual meeting of shareholders represent less than
4.99% ownership in Myrexis; and



--------------------------------------------------------------------------------

Page 2

August 8, 2012

 

  •  

On any matter presented to Myrexis’ shareholders for their vote (or written
consent in any case of action by shareholders by written consent in lieu of a
meeting), by whomever presented, including any director election or any other
proposal presented for a shareholder vote (or written consent), from now through
the completion of the 2013 annual meeting of shareholders, the MSMB Parties, you
and their and your affiliates will vote (or deliver their and your written
consents with respect to) all Myrexis’ shares owned by them as recommended by
the Board (and, not less than five (5) business days prior to any meeting at
which such shares will be voted, provide to such officer of Myrexis as Myrexis
designates irrevocable proxies so to vote such shares, in a form to be provided
to you by Myrexis, which proxies will be coupled with an interest) as
recommended by the Board, provided that either:

 

  •  

Jason Aryeh is included in the majority of the Board approving the
recommendation; or

 

  •  

Jason Aryeh abstains or otherwise does not vote as a member of the Board on the
recommendation, but he votes or causes to be voted (or provides a written
consent or causes a written consent to be provided with respect to) Myrexis’
shares he owns or controls as recommended by the Board.

For purposes of this letter agreement, “own” and variations thereof with respect
to shares or other securities of Myrexis shall have the same meanings as under
Section 382 during the time when the Plan is in effect and otherwise shall mean
“beneficial own” and variations thereof under the Exchange Act.

Without limiting any of the Company’s rights or remedies hereunder and under the
previous agreement dated October 18, 2011 by and between Myrexis and the MSMB
Parties Agreement (the “Agreement”), in the event that any of the MSMB Parties
and you owning shares in Myrexis refuses or otherwise fails to deliver or cause
to be delivered, timely and completely, all of the above-mentioned proxies, this
letter agreement itself shall, at the election of Myrexis, be deemed to
constitute such a proxy, with all the attributes provided for hereinabove, and
Myrexis’ President shall be the designated lawful proxyholder and
attorney-in-fact, with full power of substitution, in any such case.

To the extent this letter agreement contains provisions which are in addition to
or inconsistent with the provisions of the Agreement, such additional provisions
shall be deemed to be provisions incorporated into the Agreement and any such
inconsistent provisions hereof shall also be deemed to be incorporated therein,
superseding the inconsistent provisions thereof. In these respects this letter
agreement shall be deemed to amend the Agreement, which as so amended shall
continue in force and effect.



--------------------------------------------------------------------------------

Page 3

August 8, 2012

 

Please confirm the agreement of the MSMB Parties with us as to the foregoing by
countersigning and returning to Myrexis an identical counterpart of this letter
agreement on their behalf.

 

Very truly yours, MYREXIS, INC. By:  

/s/ Richard B. Brewer

  Name: Richard B. Brewer   Title: President

 

ACCEPTED AND AGREED TO: MSMB HEALTHCARE LP By: MSMB HEALTHCARE INVESTORS LLC,
its General Partner By:  

/s/ Martin Shkreli

  Name: Martin Shkreli   Title: Managing Member MSMB HEALTHCARE INVESTORS LLC
By:  

/s/ Martin Shkreli

  Name: Martin Shkreli   Title: Managing Member MSMB HEALTHCARE MANAGEMENT LLC
By:  

/s/ Martin Shkreli

  Name: Martin Shkreli   Title: Managing Member MSMB CAPITAL MANAGEMENT LLC By:
 

/s/ Martin Shkreli

  Name: Martin Shkreli   Title: Managing Member